In an action pursuant to Insurance Law § 5106 (a) to recover the payment of a hospital no-fault billing, the plaintiff appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated July 5, 1994, which denied its motion for summary judgment and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff’s assignor exhausted his $100,000 no-fault policy limits and received formal notice of this exhaustion from the defendant some six months before the hospitalization at issue in this case. The plaintiff contends that the defendant’s denial of the instant claim was untimely and, therefore, the defendant was precluded from raising the exhaustion of the policy limits as a defense. However, where, as here, an insurer has paid the full monetary limits set forth in the policy, its duties under the contract of insurance cease (see, Champagne v State Farm Mut. Auto. Ins. Co., 185 AD2d 835, 837). The defendant’s tardiness in issuing its denial of claim could not thereafter create a new policy or additional coverage in excess of the amount contracted for (see, e.g., Zappone v Home Ins. Co., 55 NY2d 131; Schiff Assocs. v Flack, 51 NY2d 692; Employers Ins. v County of Nassau, 141 AD2d 496).
We have considered the plaintiff’s remaining contentions and find them to be without merit. Sullivan, J. P., Miller, Pizzuto and Friedmann, JJ., concur.